DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has not been received.

                                             Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statement filed on 04/29/2021 are considered by examiner.

				           QUYALE ACTION
4.	This application is in condition for allowance except for the following formal matters: 
In drawings, FIGs. 1, 2, 4 and 6-10, each and all black boxes should be labeled out. 
In claim 1, line 12; claim 3, line 2; claim 10, line 20; and claim 12, line 3, “and/or” should be changed to either -- and --  or  -- or --.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
5.	Claims 1-21 are allowable over prior art of record.

6.	None of prior art of record taken alone or in combination shows a buck converter and a control circuit therefor comprising at least a detector circuit configured to: monitor a first signal indicative of the output current, and a second signal indicative of a negative transient of the output current; verify whether the second signal indicates the negative transient of the output current; in response to the second signal not indicating the negative transient of the output current, store the monitored first signal; and in response to the second signal indicating the negative transient of the output current, generate the control signal as a function of a difference between the stored first signal and the monitored first signal along with further detailed limitations as recited in claims 1-18;  or a method of operating a buck converter comprising at least monitoring a first signal indicative of the output current, and a second signal indicative of a negative transient of the output current; verifying whether the second signal indicates the negative transient of the output current; in response to verifying that the second signal does not indicate the negative transient of the output current, storing the monitored first signal; repeating the monitoring and the verifying; in response to verifying that the second signal indicates the negative transient of the output current, generating a control signal as a function of a difference between the stored first signal and the monitored first signal; and driving a variable load connected between the two output terminals as a function of the control signal along with further detailed limitations as recited in claims 19-21.





				Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838